NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GREGORIO SANTIAGO SANTIAGO,                     No.    15-71307

                Petitioner,                     Agency No. A088-923-474

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Gregorio Santiago Santiago, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal and voluntary

departure. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, and we review de novo questions of law.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The agency did not err in determining that Santiago Santiago was statutorily

barred from establishing the good moral character required for cancellation of

removal and voluntary departure, where substantial evidence supports the agency’s

finding that he did not sufficiently establish that his periods of incarceration did not

exceed 180 days. See 8 U.S.C. §§ 1101(f)(7), 1229b(b)(1)(B), 1229c(b)(1)(B).

      We do not consider the extra-record evidence submitted for the first time

with Santiago Santiago’s opening brief. See 8 U.S.C. § 1252(b)(4)(A) (judicial

review is limited to the administrative record); Dent v. Holder, 627 F.3d 365, 371

(9th Cir. 2010) (stating standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED.




                                           2                                    15-71307